Citation Nr: 1300685	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability (claimed as a back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Huntington (Newington), Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this matter in October 2011 for further development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In its previous remand the Board instructed that the agency of original jurisdiction (AOJ) should seek all decisions and medical records associated with the Veteran's award of Social Security Administration (SSA) disability benefits.  The AMC requested these records in October 2011.  In November 2011, the SSA responded that "There are no medical records.  The person did not file for disability benefits OR, the person filed for disability benefits but no medical records were obtained."

SSA did not indicate whether requested SSA decisions were available.  VA's efforts to obtain records in the custody of a federal entity must continue until the records are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  SSA's response does not show that further efforts would be futile or that the records do not exist.  VA is therefore required to make further efforts to obtain these records.

Accordingly, the appeal is REMANDED for the following actions:

1.  Ask SSA to furnish copies of all decisions made with regard to the Veteran's applications for SSA disability benefits.

Efforts to obtain these records must continue until the records are obtained; or it is reasonably certain that the records do not exist or that further efforts would be futile.

2.  If additional records are received; ask the examiner who provided the December 2011, VA examination to review them and clarify whether they would change any aspect of the opinions provided in connection with the December 2011 examination.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



